DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10-3-21 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Back (GB 1,123,526) in view of Zhanwei. Claim 4, Back teaches a method for producing a laminate from birch wherein a piece of birch is provided which comprises a plurality of layers (p1 c2 L67-71; p3 c2 L84-88). Heat is introduced in the piece in order to increase a bond between the layers (meeting the claim limitation of “at least some of the layers”; claim 4 L4) (p1 c2 L60-71). The heat is introduced by means of a laser (p3 c1 L9-16). Claim 4, Back does not teach that the birch is specifically birch bark. Zhanwei teaches birch bark specifically used to form a layered birch bark product. Zhanwei indicates that birch bark is a waste material from wood processing and that using this waste material does not require wood consumption and turns waste material into a treasure (p1 L10-14). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Back that the birch is specifically birch bark in that Zhanwei teaches using birch bark specifically form layered birch bark products and in that since birch bark is a waste material from wood processing, using this waste material does not require wood consumption and turns waste material into a treasure.
Claim 5, Back teaches heating to a temperature varies between 250oC and 500oC where the claimed range is 200oC and 400oC (p1 c2 L82 to p2 c1 L22). It is noted that an area where the laser contacts the piece of birch bark is “a zone of heat introduction” as claim 5 recites in line 2. Claim 7, Back indicates the heating to temperatures above 250oC causes the birch to develop adhesive properties for sealing. It is noted that is meets the limitation on claim 7 of the “heat partially penetrating the piece of birch bark” (L2-3) given that the heat reaches at least to at least one of the inner layers the piece of birch bark which is adjacent an outer layer. Claim 8, the adhesive connection between each birch piece is a line of adhesive. The limitation of “dots”, written in the alternative and not specifically required by the claim, is a conventional alternative to line bonding. It is noted that this statement with respect to claim 8 is considered admitted prior art according to MPEP 2144.03(C): If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  Claim 11, Back does not teach cutting the laser treated piece is cut to size with the laser (i.e., heat application also) to the cut edge. However, heat-cutting wood with a laser is well-known and conventional in the art to help make a cleaner cut; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Back where the laser will bond the layers at the edge. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Zhanwei as applied to claims 4-5, 7-8 and 11 above and further in view of Downing (US 3,011,932). Claim 9, Back modified teaches that the birch bark includes two or more layers. It is noted that an area where the laser causes the two layers to bond is a “zone” (claim 9 L3). Bark indicates making building board materials (p1 c1 L12-37). Claim 9, Back does not teach further use of the laser treated birch bark (building board material) -- such as connecting the laser treated birch bark to a body by means of a binder. Downing teaches using a strip material V for surfacing an edge of a panel P of woody material where the woody material includes, for example, boards for building such as doors and cabinets (c1 L10-27). The strip material V is connected to the panel P using an adhesive (c3 L44-67; c5 L21-40). The strip material V is provided to the edge for aesthetic purposes with respect to the use of panel P (i.e., the location of the edge) (c1 L28-61). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Back connecting one of the edges of the laser treated birch bark to a body, such that the edge strip material in Downing, by means of a binder (adhesive), because Downing teaches in the art that this is performed for aesthetic purposes with respect to the use of the building board (i.e., the location of the edge) Claim 10, Back teaches making building board materials but does not teach that a peripheral area is chamfered to form an oblique area. However, furniture cut from wood pieces are generally chamfered on an edge to create a visually appealing appearance and/or to create dovetails on that edge for placing two pieces of cut wood together more easily; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Back. It is noted that this statement with respect to claim 10 is considered admitted prior art according to MPEP 2144.03(C): If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. 

Conclusion

The amendments and comments filed 9-5-21 (7-7-21 and 10-3-21) have been entered and fully considered. Examiner’s comments: the prior art rejection over Rennecker has been removed in view of the amendment to claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745